Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0063420 (Tomii).
Regarding claim 1, Tomii discloses a transducing system for detection of optical properties of transducing agents from locations remote from a variable of interest (see figure 10A disclose a remove detector for detecting water, a transducing agent, which causes changes in the detected spectral characteristics and changes in water stress changes the spectral reflectance, which is the variable of interest), the system comprising: 
a detector device configured to operate at a preselected range of wavelengths (see figure 9, elements 41/42 which measures NIR reflectance, see paragraph [0108]); and  
A control module (figure 11, element 43) configured to:
measure, via the detector device (element 41), at least one optical property of a transducing agent to obtain a measurement (measures the spectral reflectance of water, which is the transducing agent, to obtain a spectral reflectance measurement, which indicates water stress, see paragraph [0129]) the at least one optical property being detectable over the preselected range of wavelengths (see paragraph [0129] the spectral reflectance is measured over a wavelength range); and 
generate information relating to the variable of interest based at least in part on the measurement of the at least one optical property of the transducing agent (when water, the transducing agent is present, it changes the property of the pigments of chloroplasts in the plant, which indicates water stress, which is the variable of interest and the reflectance changes based on the presence of water, see paragraph [0129] and figure 18 which shows the reflectance for water stressed plants, element 322 and plants that are not water stressed, element 321).  
Regarding claim 2, Tomii discloses the system according to claim 1, wherein the detector device is on-board a manned aerial vehicle (element 41/42 onboard helicopter, paragraph [0097]) or an unmanned aerial vehicle.  
Regarding claim 3
Regarding claim 4, Tomii discloses the system according to claim 1, wherein the transducing agent is reversibly linked to the variable of interest (the presence or absence of water is reversibly linked to water stress, see paragraph [0129], increases in water result in changes to the pigment of chloroplast and similarly, the absence of water also changes the pigment of the chloroplast and is thus reversibly linked).  
Regarding claim 5, Tomii discloses the system according to claim 1, wherein the at least one optical property is a spectral signature of the transducing agent (see figure 18, the spectral signature of water stress, 322 is the spectral signature of no water stress).  
Regarding claim 6, Tomii discloses the system according to claim 1, wherein the transducing agent (water) comprises an active device (see figure 12, has an active source, element 172) or a passive device configured to measure the variable of interest within an environment (element 66 detects water stress) and emit electromagnetic radiation indicative of the variable of interest towards the detector device (element 172 emits light that is reflected and detected by detector element 66).  
Regarding claim 7, Tomii discloses the system according to claim 1, wherein the preselected range of wavelengths is at least one of the visible-near-infrared (VISNIR) range, the infrared (IR) range (see paragraph [0083]), or the Visible range (see paragraph [0083]).  
Regarding claim 8, Tomii discloses the system according to claim 1, further comprising an optical filter (Figure 12B, element 178A) containing one or more regions configured to selectively transmit a portion of the electromagnetic spectrum (see paragraph [0119]).  
Regarding claim 9
Regarding claim 10, Tomii discloses the system according to claim 1, wherein: 
the detector device comprises an imaging system having a plurality of pixel sensors (see paragraph [0102] discloses that element 41 is a camera with a plurality of pixels); and 
the control module (element 43) is further configured to: 
capture one or more images associated with a geographic region including the variable of interest and the transducing agent (element 43 captures images, see paragraph [0102] of the farmland 200, and detects the water stress when water, the transducing agent is introduced); and 
analyze at least one image of the one or more images to determine the measurement of the at least one optical property of the transducing agent (see figures 15, which is an image to determine the reflectance, see figure 16 of the water).  
Regarding claim 11, Tomii discloses the system according to claim 10, wherein the imaging system comprises at least one of an area imaging device, a panchromatic imaging device, a narrow bandwidth imaging device, a multispectral imaging device (see paragraph [0056]), a hyperspectral imaging device , or an imaging spectrometer.  
Regarding claim 12, Tomii discloses the system according to claim 10, further comprising an imaging module configured to form an image or a video of a scene based at least in part on the one or more images (see figures 23 and 24).  
Regarding claim 13
Regarding claim 14, Tomii discloses the system according to claim 1, further comprising a material having predetermined optical properties to provide a reference value (see paragraph [0042] discloses receiving sunlight as a reference), and the control module is further configured to generate the information relating to the variable of interest, based at least in part on an optical property of the material (see paragraph [0099] discloses using the detected sunlight and the reflectance measurement from element 41 to produce a calculation based on the detected light from elements 41 and 42).  
Regarding claim 15, Tomii discloses a method to detect or monitor a variable of interest from locations remote from the variable of interest (see figure 10A disclose a remove detector for detecting water, a transducing agent, which causes changes in the detected spectral characteristics and changes in water stress changes the spectral reflectance, which is the variable of interest), the method comprising: 
capturing one or more exposures of a target location within a specific spectral range (see figure 9, detector elements 41/42 which measures NIR reflectance, see paragraph [0108] and capture exposures of farmland or target location, see paragraph [0150] discloses capturing an image every few minutes); 21WO 2020/068694PCT/US2019/052480 
analyzing the one or more exposures to obtain information about a spectral signature of a transducing agent (measures the spectral reflectance of water, which is the transducing agent, to obtain a spectral reflectance measurement, which indicates water stress, see paragraph [0129]); and 
generating data relating to the variable of interest, based at least in part on the information about the spectral signature of the transducing agent (when water, the transducing agent is present, it changes the property of the pigments of chloroplasts in the plant, which indicates water stress, which is the variable of interest and the reflectance changes based on the presence of water, see paragraph [0129] and figure 18 which shows the reflectance for water stressed plants, element 322 and plants that are not water stressed, element 321).  
Regarding claim 16
post-processing and correcting the one or more exposures (the detected image from element 41 is corrected using the sunlight detected by element 42, see paragraph [0098]-[0099]); and 
extracting the information about the spectral signature from the one or more exposures at pixel level to identify and/or classify the spectral signature of the transducing agent (see paragraph [0116] discloses calculating spectral reflectance at each pixel to determine water stress).  
Regarding claim 17, Tomii discloses the method according to claim 15, further comprising: 
detecting at least one optical property of the transducing agent (element 41 detects a spectrum which is related to the reflectance of the water or transducing agent); 
detecting a reference signal (element 42 detects sunlight and is a reference signal) and a measurement signal (element 41 produces the measurement signal); and 
generating the data relating to the variable of interest based at least in part on information provided by the reference signal and the measurement signal (see paragraph [0099] discloses generating data based on the detected signal from element 41 and from the reference signal from element 42); 
wherein the measurement signal is obtained after detecting the at least one optical property of the transducing agent (element 42 is obtained after detecting the spectral data of water).  
Regarding claim 18
Regarding claim 19, Tomii discloses a method of detecting an optical property of a transducing agent (see figure 10A disclose a remove detector for detecting water, a transducing agent, which causes changes in the detected spectral characteristics and changes in water stress changes the spectral reflectance, which is the variable of interest), the method comprising: 
gathering electromagnetic radiation from a target location (see figure 9, elements 41/42 which measures NIR reflectance, see paragraph [0108], which is gather reflectance from a target location, farmland); 
determining the spectrum of the gathered electromagnetic radiation (measures the spectral reflectance of water, which is the transducing agent, to obtain a spectral reflectance measurement, which indicates water stress, see paragraph [0129]); 
determining, based on one or more sections of the spectrum, the optical properties of the transducing agent (see paragraph [0129] the spectral reflectance of water is measured over a wavelength range); 
generating information relating to the variable of interest based at least in part on the optical properties of the transducing agent (when water, the transducing agent is present, it changes the property of the pigments of chloroplasts in the plant, which indicates water stress, which is the variable of interest and the reflectance changes based on the presence of water, see paragraph [0129] and figure 18 which shows the reflectance for water stressed plants, element 322 and plants that are not water stressed, element 321).  
Regarding claim 20, Tomii discloses the method according to claim 19, further including gathering electromagnetic radiation from a specific target location multiple times (see paragraph [0115], discloses a plurality of spectral images), to detect at least one change on the spectrum of the transducing agent, wherein the change is in accordance with at least one of a gradual change, a stepped change, or a switch change (see paragraph [0130] discloses monitoring changes in reflectance, see .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10674654- see figure 1, and figure 3
CN104035412-discloses using unmanned monitoring system to monitor crop plant disease and pests (see abstract)
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896